1 Wendy’s Breakfast Update David Karam President 2 2 3 3 Breakfast Program Near-term Success and Long-term Sustainability Our strategy Market test status Future plans 4 4 5 5 QSR Annual Sales - Hamburger Breakfast Opportunity ~23% of Traffic $7 bil Late Night $42 bil Core $13 bil Breakfast 6 6 Breakfast QSR Traffic - Breakfast vs. Dinner Breakfast Opportunity +13% Dinner -8% 7 7 Breakfast - Our Opportunity —Wendy’s is only major QSR Hamburger chain not serving breakfast —AUVs $1.4 million without breakfast —National implementation of breakfast can add $140,000-150,000 to AUVs 8 8 Our Strategy 9 9 10 10 Most extensive research in Wendy’s history 11 11 “made fresh for you” The Real Choice in Breakfast 12 12 —Phase 1 - developing and testing menu —Phase 2 - improving profitability and operations —Phase 3 - expanding to additional markets 13 13 14 14 Artisan Egg Sandwich 15 15 Buttermilk Biscuits Multi-grain Tortillas Sourdough Panini 16 16 Warm Oatmeal Bars Home-style
